An alternative writ of mandamus issued from this Court alleges in substance that the relator during the months of February, March, April, May and from June 1st to June 24th, 1928, and for a long time prior thereto was duly appointed, commissioned, authorized and acting inspector in the Bureau of Inspection of the Department of Agriculture of the State of Florida, and as such was entitled to be paid by the State of Florida a salary at the rate of $2400.00 per year, of $200.00 per month pursuant to the terms and provisions of Chapter 11998 of the laws of 1927 of the State of Florida; that relator as such officer of the State of Florida, to wit, as an inspector in the Bureau of Inspection of the Department of Agriculture of the State of Florida, was appointed to the office aforesaid by Governor John W. Martin on the 18th day of July, 1925, and that he did hold said office and perform the duties thereof until the 24th day of June, 1928, and that he received the salary provided by law for said office with the exception of the months of February, March, April, May and from June 1st to June 24th, 1928; that he is now due from the State of Florida as such officer the sum of $959.84, which said salary is payable *Page 220 
to him upon his own requisition drawn upon the State Treasurer upon a warrant issued by the said respondent; that relator has drawn his requisition for said salary for the months aforesaid from the State of Florida through the said respondent, but that the said respondent refused to issue his warrant to the said relator because the same has not been approved by the Commissioner of Agriculture of the State of Florida. Relator shows unto the Court that Section 2 of Chapter 11998 of the laws of 1927 of the State of Florida provides as follows:
    "Each inspector appointed under the provisions of this Act shall receive a salary of Twenty-four Hundred ($2400.00) per annum, payable monthly in the same manner as other State officials. . . . . ."
and that the said Act does not require that a requisition for salary due the said relator shall be approved by the Commissioner of Agriculture, but the said Act does require that before the relator could be reimbursed for his expenses incurred while on official business that
    "Such bill for expenses must be approved by the Commissioner of Agriculture . . ."
The writ commands the respondent, Ernest Amos, Comptroller of the State of Florida to issue and deliver to the said Ellis Woodworth warrants for the sum of $959.84 for the salary due as aforesaid; or to show cause for not doing so, etc.
The answer of the respondent denies that during the months stated in the alternative writ, the relator was a duly appointed and commissioned inspector in the Bureau of Inspection in the Department of Agriculture of the State of Florida, and denies that as such he was entitled to be paid by the State of Florida a salary at the rate of $2400.00 per year, or $200.00 per month, pursuant to the *Page 221 
terms and provisions of Chapter 11998, Laws of Florida, Acts of 1927; and avers that the Relator was on the 18th day of July, A.D. 1925, appointed and duly commissioned to be Inspector for the Division of Inspection in the Department of the Commissioner of Agriculture; that the Relator was never appointed and commissioned to be an inspector for the Bureau of Inspection in the Department of the Commissioner of Agriculture of the State of Florida, created by Chapter 11998, Laws of Florida, Acts of 1927, and for this reason the Relator was not and is not entitled to a salary from the State of Florida as an Inspector for the Bureau of Inspection of the Department of Agriculture of the State of Florida under the terms and provisions of said Chapter 11998; Respondent denies that the Relator was appointed to the office of Inspector for the bureau of Inspection in the Department of Agriculture of the State of Florida by the Governor of the State of Florida on the 18th day of July, 1925, and that he held said office and performed the duties thereof until the 24th day of June, 1928, and that he is now due from the State of Florida as such officer the sum of $959.84, which is payable to him upon his own requisition drawn upon the State Treasurer upon a warrant to be issued by the respondent, for the reason that the Bureau of Inspection in the Department of Agriculture was first created by Act of the Legislature and known as Chapter 11998, Acts of 1927, which became a law by the approval of the Governor on the 27th day of May, 1927. Therefore, it was not and is not the duty of respondent, nor is he required or authorized by law to issue and deliver to the relator warrants on the treasurer of the State of Florida for salary as an Inspector for the Bureau of Inspection in the Department of Agriculture of the State of Florida under an appointment and commission issued to the relator by the Governor of Florida on *Page 222 
the 18th day of July, 1925; respondent admits that the relator has drawn his requisition for salary as an inspector for the Bureau of Inspection in the Department of Agriculture in the State of Florida at $200.00 per month for the period from February 1st to June 24th, 1928, and respondent further admits in addition to the reasons herein before mentioned, that he refused and still refuses to issue warrant, or warrants, to the said relator on the Treasurer of the State of Florida for the further reason that relator's salary requisitions for said months were not and had not been approved by the Commissioner of Agriculture of the State of Florida. That as a basis for respondent's refusal to honor the relator's salary requisition and issue the State's warrant thereon, without the approval of the Commissioner of Agriculture, respondent respectfully shows unto the Court that it is provided in Section 3, of Chapter 10149, Laws of Florida, Acts of 1925 — the first and second sections of which were amended by Chapter 11998, Acts of 1927 — that the expenses incurred in carrying out the provisions of said Act, which includes the salary of Inspectors for the said Department, shall be paid out of funds arising from fees authorized by law for oil inspection, food, drug and fertilizer inspection, and citrus fruit inspection, from the passage of said Act, upon warrant drawn upon the Comptroller, which warrant shall be issued upon vouchers approved by the Commissioner of Agriculture. Therefore, it is submitted that respondent is not authorized to draw a warrant upon said funds for the payment of expenses incurred in carrying out the provisions of said Act, including the salary of inspectors appointed and commissioned thereunder, except upon vouchers approved by the Commissioner of Agriculture; respondent, while not admitting that the relator was a duly appointed, commissioned, authorized and acting inspector for the Bureau of *Page 223 
Inspection in the Department of Agriculture of the State of Florida, as created by Chapter 11998, Acts of 1927, would respectfully show unto the Court that by Section 2, of Chapter 10149, Laws of Florida, Acts of 1925, as amended by Chapter 11998, Laws of 1927, it is provided that the Inspectors appointed by the Governor under the terms of said Act shall each hold such office until such time as the Governor may deem proper to discontinue the service of such inspector, "or until such time as the Commissioner of Agriculture may advise the Governor either that the services of such inspector are not satisfactory, or that the services of such inspector are no longer required by the Bureau of Inspection;" that respondent is advised and believes, and so states as a fact, that the Commissioner of Agriculture of the State of Florida on the 21st day of January, 1928, did advise the Governor of the State of Florida that the services of the relator were not satisfactory, and that he, the Commissioner of Agriculture, would not after February 1, 1928, approve any other salary or expense vouchers for the relator. Respondent states upon information and belief, which he verily believes to be true, and so states as a fact, that the relator did not act or render any service to the State of Florida as an inspector for the Bureau of Inspection in the Department of Agriculture of the State of Florida at any time during the period from February 1st to June 24th, 1928, or at any other time after January 31, 1928.
The respondent also presented a motion to quash the alternative writ.
The relator moved for a peremptory writ upon grounds alleging that the answer is insufficient as a defense to the writ.
The Court by a per curiam order quashed the alternative *Page 224 
writ. Relator applied for a rehearing and the cause has been fully argued.
Sections 1, 2 and 3, of Chapter 10149, Acts of 1925,
  "created in the Department of the Commissioner of Agriculture of the State of Florida the Division of Inspection. The Division of Inspection created by this Act shall be under the control and supervision of the Commissioner of Agriculture of the State of Florida";
and authorized the Governor,
  "to appoint Inspectors for the Division of Inspection as provided by law as the same may be recommended in writing by the Commissioner of Agriculture. The Inspectors appointed by the Governor under the provisions of this Act shall each hold such office until such time as the Governor may deem proper to discontinue the services of such Inspector, or until such time as the Commissioner of Agriculture may advise the Governor either that the services of such Inspector are not satisfactory or that the services of such Inspector are no longer required by the Division of Inspection. Commissions issued to such Inspectors shall run from the date thereof during the pleasure of the Governor not exceeding the term of four years, and the Governor is hereby expressly authorized to terminate the appointment of any Inspector at any time when in his judgment the best interests of the State will be subserved by discontinuing the services of such Inspector";
and provided that, *Page 225 
    "All funds arising from fees authorized by law for Oil Inspection, Food, Drug and Fertilizer Inspection, and Citrus Fruit Inspection from and after the passage of this Act shall be paid into the General Inspection Fund, which said Fund is hereby created in the office of State Treasurer, and the expenses incurred in carrying out the provisions of this Act, together with any other expenses incident to carrying out the provisions of law in connection with such inspections shall be paid from such fund upon warrant drawn by the Comptroller, which warrants shall be issued upon vouchers approved by the Commissioner of Agriculture."
Chapter 11998, Acts of 1927, amending Sections 1 and 2 of Chapter 10149, Acts of 1925, and repealing all conflicting laws,
  "created in the Department of the Commissioner of Agriculture of the State of Florida the Bureau of Inspection. The Bureau of Inspection created by this Act shall be under the control and supervision of the Commissioner of Agriculture of the State of Florida";
and authorized the Governor,
  "to appoint Inspectors for the Bureau of Inspection as provided by law as the same may be recommended in writing by the Commissioner of Agriculture. The Inspectors appointed by the Governor under the provisions of this Act shall each hold such office until such time as the Governor may deem proper to discontinue the services of such Inspector, or until such time as the Commissioner of Agriculture may advise the Governor either that the services of such Inspector *Page 226 
are no longer required by the Bureau of Inspection. Commissions issued to such Inspectors shall run from the date thereof during the pleasure of the Governor not exceeding the term of four years, and the Governor is hereby expressly authorized to terminate the appointment of any Inspector at any time when in his judgment the best interests of the State will be subserved by discontinuing the services of such Inspector."
Even if the Act of 1927 amending Sections 1 and 2 of the Act of 1925, authorizing the Governor "to appoint Inspectors for the Bureau of Inspection" did not terminate the terms of office of those who were appointed by the Governor to be "Inspectors for the Division of Inspection," both the Act of 1925 and the Act of 1927 provide that the Inspectors appointed by the Governor "shall each hold such office until such time as the Governor may deem proper to discontinue the services of such Inspector, or until such time as the Commissioner of Agriculture may advise the Governor either that the services of such Inspector are not satisfactory or that the services of such Inspector are no longer required by the Division (or the Bureau) of Inspection"; and that "Commissions issued to such Inspectors shall run from the date thereof during the pleasure of the Governor not exceeding the term of four years, and the Governor is hereby expressly authorized to terminate the appointment of any Inspector at any time when in his judgment the best interests of the State will be subserved by discontinuing the services of such Inspector."
Under Section 15, Article IV of the Constitution, all appointed or elected officers, who are not liable to impeachment, may be suspended from office by the Governor for stated causes, and such officers may be removed from office *Page 227 
by the Governor and the Senate for the same stated causes, and the Governor may fill the vacancies by appointment. But the statutes above quoted do not provide for suspension or removal from office. The provisions authorize appointments and provide for terminating the period during which an appointed Inspector may hold his office by any one of the three ways as quoted above one of which is that "the Inspectors appointed by the Governor * * * shall each hold office * * * until such time as the Commissioner of Agriculture may advise the Governor either that the services of such Inspector are not satisfactory, or that the services of such Inspector are no longer required." The statute authorizing the appointments to be made may provide for ending the terms as quoted above, and each provision does not unlawfully invade the prerogatives of the Governor.
The answer avers "that respondent is advised and believes, and so states as a fact, that the Commissioner of Agriculture of the State of Florida on the 21st day of January, 1928, did advise the Governor of the State of Florida that the services of the relator were not satisfactory, and that he, the Commissioner of Agriculture, would not after February 1, 1928, approve any other salary or expense vouchers for the relator," and that "respondent states upon information and belief, which he verily believes to be true, and so states as a fact, that the relator did not act or render any service to the State of Florida as an Inspector for the Bureau of Inspection in the Department of Agriculture of the State of Florida at any time during the period from February 1st to June 24th, 1928, or at any other time after January 31, 1928."
These averments are admitted by the motion for a peremptory writ and are not overcome by anything appearing in the record. The necessary result is that the relator's *Page 228 
term ended when the Commissioner of Agriculture advised the Governor that the services of relator were not satisfactory and that he would not after February 1st, 1928, approve any other salary or expense vouchers for the relator, even if the relator's appointment as an Inspector for the Division of Inspection under Chapter 10149, did not end upon the taking effect of Chapter 11998, amending Chapter 10149, by establishing a Bureau of Inspection and authorizing the Governor to appoint Inspectors for the Bureau of Inspection. The relator's term of office and his service certainly ended in January, 1928, and his claim for salary after that time has no foundation predicated upon his commission or upon his services rendered.
Section 3, Chapter 10149, which was not repealed by Chapter 11998, provides that "the expenses incurred in carrying out the provisions of this Act, together with any other expense incident to carrying out the provisions of law in connection with such inspections shall be paid from such fund upon warrant drawn by the Comptroller, which warrants shall be issued upon vouchers approved by the Commissioner of Agriculture. "The salaries of Inspectors on a part of the "expenses incurred in carrying out the provisions of this Act."
Section 3, Article XVI of the Constitution as amended in 1922, provides that "the salary of each officer shall be payable monthly upon his own requisition."
Even if this organic provision is applicable to the class of officers to which the relator belongs as an Inspector for the Division or Bureau of Inspection "in the Department of the Commissioner of Agriculture," it is competent for the legislature in providing for a particular fund such as the General Inspection fund here, and in regulating its disbursement from the State Treasury, to require vouchers to be approved by the Commissioner of Agriculture, for *Page 229 
the salaries as well as the expenses of inspectors whose official acts are under the direction of the Commissioner of Agriculture. The answer shows that no such approved voucher has been presented for the salary here claimed.
The relator has not shown a right to a peremptory writ and the alternative writ should be dismissed.
TERRELL, C. J., concurs.